Title: To James Madison from the Citizens of Lancaster, Pennsylvania, 1 July 1812 (Abstract)
From: Lancaster, Pennsylvania Citizens
To: Madison, James


1 July 1812, Lancaster. “Whereas it has been represented to the enemies of American Liberty and Independence, that a party exists in the United States favorable to the views of the British Government, in opposition to the interests, the rights, and the honor of our country—And Whereas it appears to us to be incumbent on the people to remove this foul aspersion by Assembling together in convenient Districts and declaring their sentiments upon the present posture of our public affairs and the conduct pursued by our national government. And Whereas after an attentive and careful consideration of the late proceedings of the General Administration and the measures adopted by Congress, we cannot perceive any thing which does not merit the full and unqualified approbation of every lover of his country. Therefore
“Resolved, that the various and multiplied aggressions committed under the Authority of the British Government, upon the Commerce and Neutral Rights of the United States—the impressment of our Seamen; and the horrid murders perpetrated upon our citizens by the Aid of the Savage Tribes in alliance with that Government—Are causes abundantly sufficient to justify a declaration of War, and that a longer forbearance of hostilities on our part, would have been ignominious to us as a people, and derogatory to our honor as an independant nation.
“Resolved, that Joseph Lefever, John M. Hyneman, and Roger Davis, in the vote which they have given on the question of war or submission, have truly represented the interests, the wishes, and the feelings of the people of this District, and that their conduct has entitled them to the applause and to the confidence of their constituents.
“Resolved, that constrained as we are by the injuries and indignities which have been heaped upon us, to resort to arms in defence of our natural rights, it is the duty of every good citizen by all the means which Providence has placed in his power, to assist and support the Government in the exertion of its utmost energies in waging such a war as may compel our enemies to yield to the prowess of the Nation, what they have hitherto refused to the justice of its claims.
“Resolved, that conformably to the recommendation of the President of the United States, we will use our best endeavours, to preserve order, to promote concord, to maintain the authority and efficacy of the laws, and support and invigorate all the measures which may be adopted by the constituted authorities, for obtaining a spedy, a just, and an honorable peace.”
 